Title: To Thomas Jefferson from Stephen Cathalan, Jr., 2 August 1806
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Marseilles August 2d. 1806
                        
                        I have been honored with your much esteemed & Respected Favor of the 28th. april last, on the 22d. ultimo;
                            on the 23d. do. I forwarded your inclosed for Mr. Jourdan of Tains, begging your reference to the Copy of the Letter I
                            Wrote them & to the Copy of their answer to me here inclosed; I have no doubts, Since you have pointed the exact
                            quality of their Wine you prefer as well as the American Gentlemen admitted at your table, That they will, now, make it
                            their duty & be much honored in taking a very particular care to Satisfy you with their best Wines—
                        I hope I will have an opportunity to Send you the Sundry articles as per your list, in the 1sts. days of
                            october next, or at least a good part of what will be ready in new fruits at that Epocha and the remainder soon after;—I
                            have Judged the Season too warm and to far advanced to Embrace this opportunity of the Ship ocean bound for Norfolk but
                            Soon I hope to have a Brig bound for Baltimore Opportunities are more frequent here for Newyork, the State of
                            Massachusetts, than for the Chesapeak or Philadelphia.
                        I Think that 2 Schooners or Small Brigs from Washington to Sail at different Periodes of the year, bound for
                            this port to touch in returning, at Malaga, loading at Washington Virginia Tobacco &a. on account of Sundry’s
                            taking in return Brandies Fruits, Oil &a. which would Serve as packets for dispatches and Letters for
                            Mediterranean in Barbary ports Would be very advantageous to Supply the new Capital City of the union.
                        The U.S. Brigs of War Could also Call into this port when their Cruizing being ended they are to return to
                            the U.S.—This is a plain which I had Charged Mr. Oliver to lay before you and the Secretary of State Mr. Madison, when he
                            had the Honor of paying you his Visit and to the Secrety of State but unfortunately he Could not make a long Stay in
                            Washington on account of his misfortune of his Brig Jefferson having been taken and being arrived near you during the
                            Sitting of Congres, Short of Money and obliged to pursue his appeal for the unjust Condemnation of his Brig and Cargo at
                            Halifax.
                        He arrived at Bordeaux in april last where he is Still pursuing his insurors for a part of his property
                            insured there; These of Marseilles have been more reasonable.
                        I beg you to accept my Sincere Sentiments of gratitude for your Kind reception towards him and wishes for my
                            Daughter & family Who all Join with me in my Sincere assurances of Respect and best wishes for your good health & long
                            life for the Welfare & prosperity of the United States of America
                  I have the Honor to be Sir Your most obedient Devoted
                            & hble Servant.
                        
                            Stephen Cathalan Junr.
                        
                        
                            hitherto I observe with Concern that it is only the french agents of Massachusetts who not only legalize
                                the Signatures of the bills of the board of health of that State, but grant their Certificates attesting the Good
                                State of health of the ports from whence the Vessels Sailed; when the Commercial Agents of Pensylvania Cheasapeak,
                                Carolina &a. Legalizing only the Signatures of the bills of health These last are obliged to go to Pomego
                                Island to Send therefrom. the Contumace articles of their Cargoes
                                to the Lazarett. Their quarantine, now, Considering the Season when they Sailed is reduced to twenty days & these
                                Bearers of Such Certificates have only 15 days, in the inside of this Harbour; as a quarantine of observation only. 
                     Mr.
                                Maddison will excuse me if I don’t write him now.
                        
                        
                            S.Cn.
                        
                    